DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Examiner notes that the priority documents were received on 03/27/2019, but the previous Office Action inadvertently omitted the acknowledgement of said documents on the PTOL-326 form.
Allowable Subject Matter
Claims 1, 3-6, 9, 11-14, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.
Applicant has amended the claims to overcome the pending rejections under §112 and §101.  As the scope of the claims can now be determined, Examiner has conducted the requisite search and consideration of the claims.  The previous Office Action contained a brief discussion of the most relevant prior art documents (see Conclusion section); these documents continue to be the most relevant prior art of record.  Of these documents, U.S. Patent Application Publication No. 2009/0206605 (“Schmidt”) is most like the present claims.  While Schmidt contemplates the redefinition or reconstruction of sectors (para. [0033]), Schmidt does not provide a meaningful description of how this process is performed.  As such, the reference cannot anticipate or render obvious the present claims.  As the other references mentioned in the previous Office Action fail to contemplate redefinition or reconstruction of sectors, they also cannot anticipate or render obvious the present claims.  As such, the present claims are considered to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832